t c memo united_states tax_court judith a madden petitioner v commissioner of internal revenue respondent docket no filed date donald l herskovitz for petitioner michele a yates for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined that petitioner is not entitled to relief from joint liability under sec_6015 f for dollar_figure of unpaid federal_income_tax for that 1unless otherwise specified section references are to the internal_revenue_code petitioner reported on a joint_return filed with her husband david r sturges petitioner filed a petition under sec_6015 seeking review of respondent’s determination we must decide whether respondent abused his discretion in denying petitioner such relief findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petition in this case was filed petitioner resided in carlisle massachusetts petitioner and mr sturges have been married since mr sturges has never abused petitioner petitioner and mr sturges have two daughters the younger daughter graduated from high school in date and began college that september petitioner has a bachelor’s degree in art history and a master’s degree in biology petitioner i sec_64 years old and unemployed petitioner was not employed outside the home for most years after she married mr sturges she had no earnings subject_to_withholding for social_security from to to and to the present she had earnings subject_to_withholding for social_security of dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in during petitioner was self-employed as a systems developer operating under the name of nikken distributorship in nikken distributorship had gross_receipts of dollar_figure and incurred dollar_figure of business_expenses which petitioner reported on schedule c profit or loss from business of the joint_return before and for part of mr sturges worked for cisco systems sales services inc cisco as a software engineer mr sturges terminated his employment with cisco in mr sturges began working as a software engineer for tiburon networks inc tiburon after he left cisco tiburon was an affiliate of nortel networks a canadian telecommunications company tiburon paid mr sturges wages of dollar_figure in tiburon also gave mr sturges options to purchase big_number shares of tiburon stock over a 3-year period during his employment with cisco mr sturges acquired stock_options to purchase cisco stock from until he terminated his employment in mr sturges exercised a small number of options each month when mr sturges left cisco cisco required him to exercise or lose his remaining cisco stock_options petitioner and mr sturges engaged paine webber a professional financial advisement firm to assist and advise them with respect to the exercise of the cisco stock_options mr sturges exercised all of the cisco stock_options he sold some of the cisco stock acquired from the exercise of the stock_options and retained the rest in a paine webber joint margin_account petitioner and mr sturges believed the retained cisco stock would be a conservative investment that would increase in value at the time the options were exercised cisco stock was selling for approximately dollar_figure per share a portion of the proceeds from the sale of the cisco stock acquired from the exercise of the stock_options was invested in stock of biotechnology companies the biotechnology stock was held in a separate paine webber joint account the exercise of the cisco stock_options generated dollar_figure of employment income to mr sturges petitioner informed paine webber that she wanted to put aside sufficient funds to pay the tax_liability resulting from the exercise of the cisco stock_options petitioner and mr sturges withdrew dollar_figure from their joint paine webber account in date they used the money for home improvements and their daughter’s tuition cisco issued mr sturges a form_w-2 wage and tax statement for reporting wages of dollar_figure that included mr sturges’s income from his exercise of the stock_options the form_w-2 reported that dollar_figure was withheld for federal income taxes petitioner and mr sturges received a combined income of dollar_figure during the price of cisco stock declined and by late date paine webber informed petitioner and mr sturges that the price of cisco shares had dropped to dollar_figure or dollar_figure precipitating a margin call petitioner and mr sturges sold some of the cisco shares to pay the margin call petitioner and mr sturges held the remaining cisco shares petitioner and mr sturges lost most of the funds invested in the stock petitioner and mr sturgis own a four-bedroom 2½-bath residence before date a mortgage on the residence dated date secured a dollar_figure debt in date petitioner and mr sturges refinanced the residence the new mortgage secured a debt of dollar_figure in date petitioner’s accountant informed petitioner that her and mr sturges’s federal_income_tax would exceed the amount withheld by cisco by approximately dollar_figure petitioner called both cisco and paine webber because she thought there was an error regarding the amount withheld and or set_aside to pay taxes petitioner and mr sturges filed for an automatic_extension to date to file their return they filed a joint form_1040 u s individual_income_tax_return for on date on the return they reported a total_tax of dollar_figure payments of dollar_figure and dollar_figure due with the return petitioner and mr sturges did not remit the dollar_figure with the return mr sturges attached to the return a letter advising the internal_revenue_service irs that he would be filing a form_656 offer_in_compromise and a form 433-a collection information statement for individuals petitioner and mr sturges attached to the joint_return a document entitled sec_83 election pursuant to which mr sturges elected to include the value of big_number shares of tiburon restricted_stock in his gross_income for the year the stock was transferred to him the document stated that each share had a value of cents on date the date the shares were transferred to him and that mr sturges had paid dollar_figure for the stock by date petitioner and mr sturges had approximately dollar_figure remaining in their paine webber accounts when petitioner signed the return she and mr sturges did not have dollar_figure to pay the tax shown as owed on the return she discussed the unpaid tax_liability with mr sturges mr sturges told petitioner that he did not have the money to pay the outstanding tax because he had entrusted all the funds to paine webber but that he had enough tiburon options to cover the tax_liability petitioner and mr sturges filed an offer-in-compromise in an attempt to compromise their tax_liability for dollar_figure on date on date petitioner informed the revenue_officer who was considering the offer-in-compromise that she had unsuccessfully tried to refinance the residence in order to raise the money to pay the tax on date with the offer-in-compromise still under consideration petitioner and mr sturges borrowed dollar_figure increasing the mortgage debt to dollar_figure they used the borrowed funds to pay the debt on their credit cards and their daughter’s college tuition the irs rejected the offer-in-compromise on or about date on date petitioner filed a form_8857 request for innocent spouse relief and petitioner and mr sturges filed separate offers in compromise offering to compromise their tax_liability for dollar_figure and dollar_figure respectively the offers in compromise were rejected on date on date respondent sent petitioner a letter acknowledging receipt of petitioner’s request for innocent spouse relief and providing information on the claim process respondent included publication innocent spouse relief which explained the requirements for relief in detail and a questionnaire to be completed by petitioner the letter also informed petitioner that respondent was required to inform mr sturges that petitioner had requested relief and that a separate questionnaire was being sent to mr sturges petitioner and mr sturges completed their respective questionnaires and returned them to respondent on date petitioner and mr sturges filed another offer-in-compromise offering to compromise their tax_liability for dollar_figure that offer was rejected on date on date respondent issued petitioner a preliminary determination_letter informing her that respondent was denying her relief from liability because she had not established that she believed at the time she signed the joint_return that the taxes would be paid or that she would suffer economic hardship petitioner appealed that determination to the irs appeals_office in date petitioner and mr sturges borrowed an additional dollar_figure that was secured_by a second mortgage on the residence they used the borrowed funds to pay the debt on their credit cards and their daughter’s college tuition the appeals officer assigned to petitioner’s request sent petitioner an initial contact letter on date the appeals officer sent a notice to mr sturges on date the appeals officer corresponded with petitioner and her representative over the next several months in date the appeals officer issued petitioner a final notice_of_determination denying her relief from liability petitioner and mr sturges own land in colorado and they are income beneficiaries of a charitable_remainder_trust petitioner and mr sturges created and funded the charitable_remainder_trust in date petitioner and mr sturges are entitled to percent of the value of the trust property annually the remainder goes to the education system of the commonwealth of massachusetts the record does not contain any information as to the amount contributed to the charitable_remainder_trust in petitioner owns a three-bedroom single-bath house in mid- state new york that she inherited from her parents petitioner rents the property for an amount equal to the expenses related to maintaining the property there is no mortgage on the property mr sturges has earned approximately dollar_figure each year for the past several years petitioner and mr sturges have filed federal_income_tax returns and paid all taxes owed for all years since opinion petitioner requested relief under sec_6015 from liability for the payment of the tax reported on the joint_return but not paid when the return was filed respondent determined that petitioner was not entitled to the requested relief if a taxpayer’s request for relief under sec_6015 is denied the taxpayer may petition this court pursuant to sec_6015 for a review of the determination 118_tc_494 to prevail petitioner must prove that respondent’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion see 118_tc_106 affd 353_f3d_1181 10th cir 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability in the instant case the parties agree that petitioner is not entitled to relief under sec_6015 or c and therefore sec_6015 is satisfied they disagree over whether petitioner is entitled to relief under sec_6015 as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it would be inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2000_15 sec_4 c b pincite respondent agrees that in this case those threshold conditions are satisfied where as here the requesting spouse satisfies the threshold conditions revproc_2000_15 sec_4 c b pincite sets forth the circumstances under which relief under sec_6015 will ordinarily be granted in a case where a liability is reported in a joint_return but not paid relief under sec_6015 will be granted for an unpaid tax_liability reported on a joint_return if all of the following elements are satisfied a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and c the requesting spouse will suffer economic hardship if relief is not granted petitioner does not satisfy all of the elements because she remains married to and is not separated from mr sturges consequently she does not qualify for relief under revproc_2000_15 sec_4 in cases where the threshold conditions have been satisfied but the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec_4 c b pincite lists positive and negative factors that the commissioner will take into account in determining whether to grant equitable relief under sec_6015 revproc_2000_15 sec_4 c b pincite lists the following six factors as weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know at the time the return was signed that the reported liability would be unpaid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors as weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know at the time the return was signed that the reported liability would be unpaid the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability in addition revproc_2000_15 sec_4 c b pincite states no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately furthermore the list of aforementioned factors is not intended to be exhaustive in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion we consider evidence relating to all the facts and circumstances in accordance with the above we will consider each of the factors enumerated in revproc_2000_15 sec_4 we will also consider whether any additional facts alleged by the parties affect the analysis of whether respondent abused his discretion in denying petitioner equitable relief under sec_6015 a neutral factors we consider many of the factors to be neutral weighing neither in favor of nor against granting petitioner relief marital status petitioner is still married and living with mr sturges consequently this factor does not apply see 122_tc_32 economic hardship an analysis of economic hardship under revproc_2000_15 supra is conducted using rules similar to those under sec_301_6343-1 proced admin regs and focuses on the requesting spouse’s inability to pay reasonable basic living_expenses revproc_2000_15 sec_4 c sec_301_6343-1 proced admin regs provides that the commissioner will evaluate a requesting spouse’s claim of economic hardship by considering any information offered by the requesting spouse that is relevant to the determination including but not limited to the amount reasonably necessary for basic living_expenses and the requesting spouse’s income assets and liabilities age ability to earn and responsibility for dependents petitioner i sec_64 years of age and has been unemployed for many years because massachusetts is not a community_property_state 27_bta_986 affd 75_f2d_188 1st cir richman v richman n e 2d mass app ct petitioner is not the owner of any of mr sturges’s earnings her only income is her share of the income the amount of which is unknown from the charitable_remainder_trust petitioner and mr sturges are still married however and mr sturges continues to support petitioner petitioner owns the new york house she inherited from her parents and has assets that she owns jointly with mr sturges ie the residence and the land in colorado those assets are available for payment of the tax_liability petitioner asserts that since her family’s expenses have exceeded their income by dollar_figure each month she testified that she has used her credit cards to make up the difference and that at the time of the trial she had dollar_figure of credit card debt she testified that at the time of the trial there was only dollar_figure remaining in the charitable_remainder_trust petitioner testified that a four-bedroom 2½-bath house in her neighborhood sold for approximately dollar_figure in april or date she asserts that her residence subject_to mortgages totaling dollar_figure has a value between dollar_figure and dollar_figure petitioner also testified that she placed the new york property on the market for dollar_figure during the summer and fall of but she did not receive any firm offers petitioner claims that her net_worth is approximately dollar_figure petitioner did not produce bank records property_tax assessments real_estate appraisals the listing agreement for the new york property or any other evidence to support her testimony neither mr sturges nor any representative from paine webber or cisco testified at the trial the only record from paine webber is a one-page statement for date that shows petitioner and mr sturges having an account with a value of dollar_figure petitioner offered no evidence other than her own testimony that there is only dollar_figure remaining in the charitable_remainder_trust monthly expenses exceed mr sturges’s monthly income by dollar_figure petitioner and mr sturges’s residence has a value of less than dollar_figure the unencumbered new york house has a value of less than dollar_figure and the land in colorado has a value of dollar_figure in the absence of corroborating evidence we are not required to accept and do not accept petitioner’s self-serving testimony see 87_tc_74 consequently we conclude that petitioner has failed to carry her burden of proving that requiring her to pay the liabilities from which she seeks relief would result in economic hardship within the meaning of sec_301_6343-1 proced admin regs because petitioner has failed to establish that she will suffer economic hardship we conclude that this factor does not weigh in favor of granting her relief the fact that petitioner has failed to establish that she will suffer economic hardship however does not necessarily establish that she will not suffer economic hardship it is not clear from the record that petitioner will not suffer economic hardship if she is not relieved of her liability to pay the tax consequently this factor does not weigh against granting petitioner relief economic hardship is a neutral factor in this case abuse by nonrequesting spouse petitioner was not abused by mr sturges and she does not assert that mr sturges coerced her into executing the joint_return this factor does not weigh in favor of granting relief to petitioner see ewing v commissioner t c pincite 120_tc_137 requesting spouse’s or nonrequesting spouse’s legal_obligation because petitioner and mr sturges are not separated or divorced this factor does not weigh in favor of or against granting relief to petitioner see abelein v commissioner tcmemo_2004_274 noncompliance with federal_income_tax laws in subsequent years petitioner and mr sturges have filed federal_income_tax returns and paid all taxes owed since this factor does not weigh against granting relief to petitioner see ewing v commissioner t c pincite b factor weighing in favor of granting relief attribution of unpaid liability respondent acknowledges that the liability for which relief is sought is attributable to mr sturges this factor weighs in favor of granting petitioner relief for the unpaid liability c factors weighing against granting relief significant benefit petitioner did not purchase expensive jewelry drive a luxurious car wear designer clothes or take expensive vacations petitioner and mr sturges however withdrew dollar_figure from the joint paine webber account in date they used the money to pay for their daughter’s tuition and some home improvements we think that dollar_figure used for those purposes is a significant benefit to petitioner consequently this factor weighs against granting relief to petitioner knowledge or reason to know factor in the case of a liability that was reported but not paid the fact that the requesting spouse did not know and had no reason to know that the liability would not be paid is a factor weighing in favor of granting relief revproc_2000_15 sec_4 d c b pincite by contrast the fact that the requesting spouse knew or had reason to know that the reported liability would be unpaid is a strong factor weighing against relief id sec_4 b when petitioner signed the joint_return in date dollar_figure remained in the paine webber account petitioner knew that she and mr sturges did not have funds available at that time to pay the dollar_figure tax_liability shown as unpaid on the return we do not think that petitioner honestly believed that mr sturges could pay the tax from proceeds from the tiburon options the sec_83 election attached to the return states that mr sturges paid dollar_figure cents per share for big_number shares of tiburon restricted_stock on date petitioner produced no evidence that the stock had increased in value since the purchase date petitioner testified that by date tiburon was failing and that in date mr sturges left tiburon petitioner and mr sturges attached to the return a statement signed by mr sturges that he would be filing an offer- in-compromise petitioner and mr sturges filed their first offer-in-compromise offering to compromise their tax_liability for dollar_figure on date we conclude that petitioner knew when she signed the joint_return that the unpaid tax of dollar_figure would not be paid this factor weighs against granting relief to petitioner other facts we consider additional facts that affect the analysis of whether respondent abused his discretion in denying petitioner equitable relief under sec_6015 we find it significant that petitioner and mr sturges refinanced the residence on two occasions after they filed the joint_return and submitted offers in compromise they used the dollar_figure proceeds from those loans to pay credit card debt and their daughter’s tuition we do not think that taxpayers should be allowed to favor other creditors over the government and then claim that equity requires that they be relieved of their obligations to pay the debt to the government we find that using the proceeds from the refinancing of the residence to pay other creditors weighs heavily against granting petitioner the requested relief d conclusion after considering all of the facts and circumstances we find that it would not be inequitable to hold petitioner liable for payment of the tax we conclude that respondent did not abuse his discretion in denying petitioner equitable relief from joint_and_several_liability under sec_6015 to reflect the foregoing decision will be entered for respondent
